DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAKANISHI et al. (JP 2006/188348, provided by applicant; citations to English translation included).
	Regarding claims 1 and 5, NAKANISHI teaches a supply apparatus comprising support shafts 9 and 9 supporting first and second rolls 1 and 1, guide roller 17, pressing roller (paster roller 3), and moving unit (paster arm 5) to which the guide roller is fixed (fig. 1), wherein the apparatus is capable of performing the intended uses claimed.  NAKANISHI teaches using the apparatus to supply sheet of the first roll supported by the center shaft, joining an expiring portion of the sheet of the first roll (less than a preset remaining quantity) to a sheet of the second roll, pressing a middle part of a sheet against a position on the surface of the second roll with the pressing roller, moving unit 5 supporting the pressing 
	Regarding claim 2, NAKANISHI teaches another guide roller (cylinder supporting cutter 20; figs. 1 and 6) fixed to moving unit 5 opposite to the outer surface of the second roll and opposite to the guide roller (figs. 1 and 6) that is functionally capable of performing the intended uses claimed.
	 Regarding claim 3, NAKANISHI teaches a cutter 20 fixed to moving unit 5 functionally capable of cutting a sheet of the first roll between the another guide roller and the horizontally movable pressing roller 3, wherein the center of pressing roller and center of second support shaft are in plane, the guide roller 17 positioned above the pressing roller 3, and the another guide roller (cylinder to which the cutter is attached) and the cutter 20 are disposed below the pressing roller 3 (figs. 1 and 6).
	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKANISHI, as applied to claim 3, in view of KOYAMA et al. (JP 2009/143706, provided by applicant; citations to English translation included).
	Regarding claim 4, NAKANISHI teaches the use of switchable urging mechanisms in the sheet processing apparatus (para. 11), but does not disclose an urging mechanism, but does not teach a switchable urging mechanism functionally capable of applying downward force to a portion of the sheet below the cutter when the cutter is in a cutting position.  KOYAMA teaches another apparatus for supplying sheets from a roll with cutting comprising an urging mechanism (nozzle 20) capable of switchably applying a force to the sheet during cutting (para. 21), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to include an urging mechanism of KOYAMA in the apparatus of NAKANISHI in order to avoid sticking of the new sheet (para. 21), and directing force either downward or upward to a sheet in a processing apparatus to perform the same function of applying force to justify a sheet was well-known in the sheet processing arts at the time of the invention.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a controller to move the urging mechanism and cutter because automating a known process has been held per se obvious (MPEP 2144.04).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        August 19, 2021